Bates, Judge,
delivered the opinion of the court.
This cause was heretofore submitted to the court, and an opinion prepared therein but not delivered. The parties now consent that the opinion may be filed, and judgment entered in accordance with it.
Therefore, all the judges concurring,
the judgment of the court below is affirmed.
*462Ewing, Judge.
An agreement between the maker and payee of a promissory note for further time can not avail the endorser as a defence in an action thereon, unless made without the endorser’s consent for a valid consideration, by which the plaintiff’s right to sue is suspended. Mere indulgence to the principal will not extinguish the liability of the surety or endorser, though given without the consent of the latter. To have this effect, there must be in addition a binding obligation on the creditor not to pursue his remedy against the principal for a definite length of time. This is the principle asserted in the declaration of law made by the court. Whether the new notes given, after the original one matured, were given merely as collateral security, was a question of fact submitted to the court sitting as a jury, and it is not'our province to pass upon the sufficiency of the evidence.
Judgment affirmed.